NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                      MAY 2 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 SONAM PEMBA LAMA,                                No. 14-70119

              Petitioner,                         Agency No. A099-671-779

    v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

         Sonam Pemba Lama, a native and citizen of Nepal, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations created by the REAL ID Act,

Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010), and we review de

novo claims of due process violations in immigration proceedings, Simeonov v.

Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies concerning Lama’s passport and visa, and concerning the

follow-up medical attention Lama received after an alleged beating. See id. at

1048 (adverse credibility determination reasonable under “the totality of

circumstances”). The agency reasonably rejected Lama’s explanations. See

Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007) (upholding agency finding

that explanations for inconsistencies were insufficient). We reject Lama’s

contentions that the agency’s findings rested on speculation, conjecture, and

mischaracterizations of the record. Thus, in the absence of credible testimony,

Lama’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence also supports the agency’s denial of Lama’s CAT claim

                                         2                                   14-70119
because it was based on the same evidence found not credible, and Lama does not

point to any other evidence in the record that compels the conclusion that it is more

likely than not he would be tortured by or with the consent or acquiescence of the

government if returned to Nepal. See Shrestha, 590 F.3d at 1048-49. We reject

Lama’s contentions that the agency failed to consider record evidence and its

analysis was deficient. Thus, Lama’s CAT claim fails.

      Finally, we reject Lama’s contention that the IJ demonstrated bias during

proceedings, see Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error

to establish a due process claim), and his contention that the BIA ignored this

argument on appeal.

      PETITION FOR REVIEW DENIED.




                                          3                                  14-70119